 



Exhibit 10.2
NEWFIELD EXPLORATION COMPANY
2007 TSR
RESTRICTED STOCK AGREEMENT
     THIS 2007 TSR RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of
February 14, 2007 and is by and between Newfield Exploration Company (the
“Company”) and                                          (“Employee”).
     1. GRANT.
     (a) Restricted Shares. Pursuant to the Newfield Exploration Company 2004
Omnibus Stock Plan (as amended from time to time, the “Plan”) (i)
                    shares (the “Base Restricted Shares”) of Common Stock (as
defined in the Plan) and (ii)                     shares (the “Bonus Restricted
Shares” and, together with the Base Restricted Shares, the “Restricted Shares”)
of Common Stock shall be issued in Employee’s name. All of the Restricted Shares
shall be subject to the Forfeiture Restrictions (as defined below).
     (b) Plan Incorporated. Employee acknowledges receipt of a copy of the Plan
and agrees that the issuance of the Restricted Shares pursuant to this Agreement
shall be subject to all of the terms and conditions of the Plan, which terms and
conditions are incorporated herein for all purposes. Capitalized terms used but
not defined in this Agreement shall have the meanings ascribed to such terms in
the Plan.
     2. DEFINITIONS.
     (a) “Change of Control Bonus Shares” means the percentage of the Bonus
Restricted Shares corresponding to the highest TSR Rank that would have been
achieved pursuant to Section 3(c) of this Agreement if the Measurement Period
had ended on the day immediately prior to the day on which the relevant Change
of Control occurs, rounded down to the next whole share.
     (b) “Disability” means permanent and total disability within the meaning of
section 22(e)(3) of the Code.
     (c) “Forfeiture Restrictions” means the prohibition on transfer of the
Restricted Shares and the obligations to forfeit the Restricted Shares to the
Company as set forth in Section 3 of this Agreement.
     (d) “Initial Peer Group” means the following companies: Apache Corporation,
Anadarko Petroleum Corporation, Berry Petroleum Company, Bill Barrett
Corporation, Cabot Oil & Gas Corporation, Chesapeake Energy Corporation, Cimarex
Energy Co., Denbury Resources Inc., Devon Energy Corporation, Encana
Corporation, EOG Resources, Inc., Forest Oil Corporation, Murphy Oil
Corporation, Nexen Inc., Noble Energy, Inc., Pioneer Natural Resources, Pogo
Producing Company, Questar Corporation, Range Resources Corporation,
Southwestern Energy Company, St. Mary Land & Exploration Company, Stone Energy

 



--------------------------------------------------------------------------------



 



Corporation, Swift Energy Company, Talisman Energy Inc., Ultra Petroleum Corp.,
Inc., W&T Offshore Inc. and XTO Energy Inc.
     (e) “Measurement Period” means the period beginning on March 1, 2007 and
ending on February 28, 2010.
     (f) “Qualified Peer Group” means (i) the Dow Jones Industrial Average
Index, (ii) the S&P 500 Index and (iii) each company included in the Initial
Peer Group that has had its primary common equity security listed or traded on a
national securities exchange or the Nasdaq National Market (or any successor
thereto) throughout the Measurement Period.
     (g) “Qualified Retirement” means Employee retires from employment with the
Company in accordance with the policies of the Company and, at the time of such
retirement, Employee is at least 60 years of age and has at least ten years of
continuous service with the Company.
     (h) “TSR Rank” means the Company’s rank from one to one plus the total
number of companies and indices comprising the Qualified Peer Group, with the
Company, each such other company and each such index together ranked from best
to worst based on the Total Stockholder Return of the Company, each such other
company and each such index.
     (i) “Total Stockholder Return” means the rate of return (expressed as a
percentage) achieved with respect to the Common Stock, the primary common equity
security of each company in the Qualified Peer Group and each index included in
the Qualified Peer Group if (i) $100 was invested in each such security or index
on the first day of the Measurement Period based on the average closing price of
each such security or index for the 20 trading days immediately preceding such
day, (ii) if the record date for any dividend to be paid with respect to a
particular security occurs during the Measurement Period, such dividend was
reinvested in such security as of the record date for such dividend (using the
closing price of such security on such record date) and (iii) the valuation of
such security or index at the end of the Measurement Period is based on the
average closing price of each such security or index for the 20 trading days
immediately preceding March 1, 2010.
     3. RESTRICTIONS. Employee hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:
     (a) No Transfer. Except as specifically set forth in this Section 3 or as
otherwise provided in Paragraph X of the Plan, the Restricted Shares may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred. The
Forfeiture Restrictions shall be binding upon and enforceable against any
permitted transferee of the Restricted Shares.
     (b) Forfeiture. Employee (or his or her estate, as applicable) shall, for
no consideration, forfeit to the Company all Restricted Shares that, after
taking into account paragraph (c) of this Section 3, remain subject to the
Forfeiture Restrictions (i) at the time of Employee’s termination of employment
with the Company and its subsidiaries for any reason (including as described in
the last sentence of Paragraph XII(b) of the Plan) other than as a result of
Employee’s death, Disability or Qualified Retirement or (ii) on March 1, 2010.

2



--------------------------------------------------------------------------------



 



     (c) Total Stockholder Return. If not previously forfeited, on March 1,
2010, the Forfeiture Restrictions shall lapse with respect to that percentage of
the Base Restricted Shares and that percentage of the Bonus Restricted Shares
corresponding to the highest “TSR Rank” (with Top 6 being the highest, Top 7
being the second highest, etc.) achieved, as set forth in the table below,
rounded down to the next whole share in each such case.

                      Percentage of Base Restricted Shares as   Percentage of
Bonus Restricted Shares TSR Rank   to which Forfeiture Restrictions Lapse   as
to which Forfeiture Restrictions Lapse
Top 6
    100 %     100 %
Top 7
    100 %     871/2 %
Top 8
    100 %     75 %
Top 9
    100 %     621/2 %
Top 10
    100 %     50 %
Top 11
    100 %     40 %
Top 12
    100 %     30 %
Top 13
    100 %     20 %
Top 14
    100 %     10 %
Top 15
    100 %     0 %
Top 16
    90 %     0 %
Top 17
    80 %     0 %
Top 18
    70 %     0 %
Top 19
    60 %     0 %
Top 20
    50 %     0 %
Below 20
    0 %     0 %

     (d) Change of Control. If a Change of Control occurs while any unforfeited
Restricted Shares remain subject to the Forfeiture Restrictions (i) the
Forfeiture Restrictions with respect to the Base Restricted Shares shall lapse
immediately prior to such Change of Control and (ii) if such Change of Control
occurs (A) prior to March 1, 2009, Employee shall, for no consideration, forfeit
to the Company upon such Change of Control all of the Bonus Restricted Shares or
(B) on or after March 1, 2009, the Forfeiture Restrictions with respect to the
Change of Control Bonus Shares shall lapse immediately prior to such Change of
Control and Employee shall, for no consideration, forfeit to the Company upon
such Change of Control all of the Bonus Restricted Shares that remain subject to
Forfeiture Restrictions at such time.
     (e) Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in Employee’s name, pursuant to which Employee shall have
voting rights and receive dividends. The certificate may bear a legend reciting
or incorporating the Forfeiture Restrictions and any other legends the Company
believes are appropriate, and the Company may cause the certificate to be
delivered upon issuance to the Secretary of the Company (or such other person as
may be designated by the Committee) as a depositary for safekeeping until the
Forfeiture Restrictions lapse or forfeiture occurs pursuant to the terms of the
Plan and this Agreement. At the Company’s request, Employee shall execute and
deliver a stock power, in blank, with respect to the Restricted Shares, and the
Company may exercise such stock power in the event of forfeiture. Upon the lapse
of the Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend in the name of Employee.

3



--------------------------------------------------------------------------------



 



     4. COMMUNITY INTEREST OF SPOUSE. The community interest, if any, of any
spouse of Employee in any of the Restricted Shares shall be subject to all of
the terms, conditions and restrictions of this Agreement and the Plan, and shall
be forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Employee’s interest in such Restricted Shares to be so
forfeited and surrendered pursuant to this Agreement.
     5. TAX ELECTION. If Employee makes the election authorized by section 83(b)
of the Code, Employee shall submit to the Company a copy of the statement filed
by Employee to make such election.
     6. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an authorized officer and Employee has executed this Agreement, all
as of the date first above written.

              NEWFIELD EXPLORATION COMPANY
 
       
 
  By:    
 
       
 
      David A. Trice
President and Chief Executive Officer
 
                  [Employee]

5